

SPRINGLEAF FINANCE INC. EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of February 13, 2014 (the “Effective Date”), by and among Springleaf Finance
Inc., an Indiana corporation (“Springleaf” and collectively with its
subsidiaries, the “Company”), Springleaf General Services Corporation, a
subsidiary of Springleaf (the “Employer”), and Tim Ho (“Executive”). Where the
context permits, references to the “Company” shall include the Company and any
successor of the Company.


W I T N E S S E T H:


WHEREAS, Springleaf, the Employer and Executive desire to enter into an
employment agreement, effective as of the Effective Date, pursuant to which
Executive will be employed as the Executive Vice President, Digital Operations
of the Company on the terms and subject to the conditions more fully set forth
in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:


1.    SERVICES AND DUTIES. Subject to Section 3 hereof, from and after the
Effective Date, Executive shall, pursuant to the terms of this Agreement, be
employed by the Employer as the Executive Vice President, Digital Operations of
the Company and shall report directly to the Chief Executive Officer of the
Company (the “CEO”). During the Term (as defined in Section
3), Executive shall be a full-time employee of the Employer and shall dedicate
all of Executive’s working time to the Company and shall have no other
employment and no other business ventures which are undisclosed to the Company
or which conflict with Executive’s duties under this Agreement. Executive shall
perform such duties consistent with his executive position hereunder as are
required by the Company from time to time, including serving as the Executive
Vice President, Digital Operations of the Company, and such other duties that
are normally associated with Executive’s position, together with such additional
duties, commensurate with Executive’s position, as may be assigned to Executive
from time to time by the CEO. Notwithstanding the foregoing, nothing herein
shall prohibit Executive from (i) participating in trade associations or
industry organizations which are related to the business of the Company or
engaging in charitable, civic or political activities, (ii) engaging in personal
investment activities
for Executive that do not give rise to any conflicts of interest with the
Company or its “Affiliates” (as defined below) or (iii) subject to prior
approval of the CEO, accepting directorships unrelated to the Company that do
not give rise to any conflict of interests with the Company or its Affiliates,
in each case so long as the interests in (i), (ii) and (iii) above do not
interfere, individually or in the aggregate, with the performance of Executive’s
duties hereunder, including the restrictive covenants set forth in Section 7
hereof, or in any other agreement between Executive and the Company (the
“Restrictive Covenants”). The Company acknowledges and approves the current
activities of Executive as set forth on Schedule 1 hereto.



1

--------------------------------------------------------------------------------



2.    LOCATION. The principal location of Executive’s employment with the
Employer shall be at an office to be established by the Company in the Chicago,
Illinois area. Executive understands and agrees that Executive may be required
to travel extensively in performing Executive’s duties, which such travel may
include frequent trips to the Company’s offices in (i) Greenwich, Connecticut,
(ii) Wilmington, Delaware, (iii) and Evansville, Indiana.


3.    EMPLOYMENT TERM. Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date. Such employment shall
continue for an initial term ending on December 31, 2015 (the “Initial Term”)
and shall be automatically extended on the expiration of the Initial Term and on
each anniversary of the expiration of the
Initial Term for an additional one-year term (each, a “Renewal Term”). The
Initial Term and any Renewal Terms are collectively referred to as the “Term”
and the Term shall continue as described in the preceding sentence, unless
Executive or the Employer has given written notice
to the other no less than ninety (90) days prior to the expiration of the Term
that the Term shall not be so extended. Notwithstanding the above, the Term
shall expire immediately upon the termination of Executive’s employment pursuant
to Section 6 hereof. For the avoidance of doubt, upon the expiration of the
Term, the parties’ rights and obligations hereunder, other than with respect to
the provisions set forth in Sections 5(d) and (e), 6, 7, 9 and 10(k) hereof,
shall expire. Following the expiration of the Term, any continued employment of
Executive shall be deemed
“at-will.”


4.    COMPENSATION.


(a)    Base Compensation. In consideration of Executive’s full and faithful
satisfaction of Executive’s duties under this Agreement, the Company agrees to
pay to Executive a base salary in the amount of three hundred fifty thousand
dollars ($350,000) per annum (the “Base Compensation”), payable in such
installments as the Company pays its similarly placed employees (but not less
frequently than each calendar month), subject to customary employee
contributions to any health, welfare and/or retirement programs in which
Executive is enrolled. The Base Compensation may be increased from time to time
at the Company’s sole discretion.


(b)    Annual Bonus. In addition to the Base Compensation, Executive shall be
eligible to receive a bonus in respect of each full calendar year during the
Term (the “Annual Bonus”), subject to the terms, conditions and objectives
agreed upon between the CEO and Executive each year and payable under the
Springleaf Holdings, Inc. 2013 Omnibus Incentive Plan, as it may be amended from
time to time, or any successor thereto (the “Incentive Plan”); provided,
however, that the Annual Bonus payable to Executive in respect of calendar year
2014 shall be $650,000. For calendar year 2014, the first $500,000 of total
annual compensation shall be paid in cash and any remainder will be paid 50% in
cash and 50% in equity awards, which equity awards will (i) be subject to the
terms and conditions of the Incentive Plan and the applicable award agreements
thereunder and (ii) relate to a number of shares of common stock of Springleaf
Holdings, Inc. (“Holdings”) as calculated by the Compensation Committee of
Holdings (the “Compensation Committee”). For subsequent years, the dollar
threshold and the proportion of cash and equity award is subject to change to
the extent such change is made for other members of senior management. The
Annual Bonus shall be paid or awarded, as applicable, to Executive when bonuses
are normally paid in the year following the end of the calendar to which it
relates,

2

--------------------------------------------------------------------------------



provided Executive is an active employee of the Company at, and has not given
notice of termination of employment prior to, the date on which such Annual
Bonus is paid.


(c)    Sign-On Bonus. On the first regularly scheduled payroll date of the
Company following the Effective Date, the Company shall pay Executive a sign-on
cash bonus of two hundred sixty eight thousand seven hundred fifty dollars
($268,750.00) (the “Sign-On Bonus”).


(d)    One-Time Grant. In addition to the Base Compensation and Annual Bonus,
Executive shall be eligible to receive an equity award grant subject to the
terms and conditions set forth on Schedule 2 hereto (the “One-Time Grant”).


(e)    Withholding. All taxable compensation payable to Executive shall be
subject to any applicable withholding taxes and such other taxes as are required
under Federal law or the law of any state or governmental body to be collected
with respect to compensation paid by the Company to Executive.


5.    BENEFITS AND PERQUISITES.


(a)    Retirement and Welfare Benefits. During the Term, Executive shall be
eligible to participate in all benefit plans made available to the Company’s
similarly situated executives. The benefits shall be subject to the applicable
limitations and requirements imposed by the terms of such benefit plans and
shall be governed in all respects in accordance with the terms of such plans as
from time to time in effect. Nothing in this Section 5, however, shall require
the Company to maintain any benefit plan or provide any type or level of
benefits to its current or former employees, including Executive.


(b)    Paid Time Off. During the Term, Executive shall be eligible to
participate in the paid time off policy generally applicable to the Company’s
similarly situated executives, as it may be amended from time to time.


(c)    Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably incurred by Executive during the Term, in furtherance of
Executive’s duties hereunder, including business travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.


(d)    Indemnification; Officer and Director Liability Insurance. During the
term of Executive’s employment by the Employer (whether during the Term or after
the end of the Term), the Company will continue to maintain the officer and
director liability insurance policy currently in effect, and the Company will
determine the appropriate limits, level and coverage of officer and director
liability insurance from time to time.


(e)    Cash America Indemnification. The Employer agrees specifically to
indemnify, defend and save Executive harmless for any claims brought by Cash
America International or Enova Financial Holdings, LLC that arise from
Executive’s obligations created by his Continued Employment and Separation
Agreement with Enova Financial Holdings, LLC, dated January 29,

3

--------------------------------------------------------------------------------



2013 (the “Separation Agreement”), including payment of any attorneys’ fees,
costs of defense, settlement or judgment resulting therefrom; provided, that the
Employer will not be responsible for any intentional, willful or reckless
violations of the Separation Agreement, or in respect of any other actions taken
in bad faith by Executive.


6.    TERMINATION. Upon any termination of Executive’s employment with the
Employer, Executive shall be entitled to receive the following: (i) any accrued
but unpaid Base Compensation (to be paid as provided in Section 4(a)); (ii)
reimbursement for expenses incurred by Executive prior to the date of
termination in accordance with Section 5(c) hereof; (iii) vested and accrued
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans as of the date of termination; and (iv) any additional
amounts or benefits due under any applicable plan, program, agreement or
arrangement of the Company or its Affiliates, including any such plan, program,
agreement or arrangement relating to equity or equity-based awards (the amounts
and benefits described in clauses (i) through (iv) above, collectively, the
“Accrued Benefits”). Accrued Benefits under this Section 6 shall in all events
be paid in accordance with the Company’s payroll procedures, expense
reimbursement procedures or plan terms, as applicable. During any notice period
required under this Section 6, (A) Executive shall remain employed by the
Employer and shall continue to be bound by all the terms of this Agreement and
any other applicable duties and obligations to the Company, (B) the Company may
direct Executive not to report to work, and (C) Executive shall only undertake
such actions on behalf of the Company as expressly directed by the Company. For
purposes of this Agreement, a transfer of Executive’s employment among the
Employer, any direct or indirect parent of Springleaf Financial Holdings, LLC,
any subsidiary of Springleaf Financial Holdings, LLC or any other entity
controlled directly or indirectly by Springleaf Financial Holdings, LLC shall
not be deemed to be a termination of Executive’s employment, and the entity to
which Executive’s employment is transferred shall thereafter be deemed to be the
Employer for purposes of this Agreement.


(a)    Termination by the Employer for Cause or Voluntarily by Executive. The
Term and Executive’s employment hereunder may be terminated (i) by the Employer
for “Cause” (as defined below), effective thirty (30) days following the date
Executive receives written notice to such effect, provided that Executive has
not corrected any actions or omissions constituting Cause, if such actions or
omissions are capable of correction or (ii) voluntarily by Executive at any
time, effective ninety (90) days following the date on which a written notice to
such effect is delivered to the Employer (or its successors). If Executive’s
employment hereunder is terminated during the Term by the Employer for Cause or
voluntarily by Executive, Executive shall not be entitled to any further
compensation or benefits other than the Accrued Benefits.


(b)    Termination by the Employer without Cause. The Term and Executive’s
employment hereunder may be terminated by the Employer at any time without
Cause, effective thirty (30) days following the date on which a written notice
to such effect is delivered to Executive. If Executive’s employment hereunder is
terminated during the Term by the Employer other than for Cause, and other than
due to Executive’s death or “Disability” (as defined below), then Executive
shall be entitled to (1) the Accrued Benefits and (2) upon Executive’s execution
of a separation agreement containing a general release of claims in a form
acceptable to the Company (the “Release”), and the expiration of the applicable
revocation period with respect to

4

--------------------------------------------------------------------------------



such Release within sixty (60) days following the date of termination, and
provided that Executive is in continued compliance with the Restrictive
Covenants and any other ongoing obligation to which Executive is subject as of
the date of termination:


(1)    The continuation of Executive’s then-current Base Compensation, to be
paid in equal installments in accordance with the regular payroll practices of
the Company will continue to be paid for the “Non-Compete Period” (as defined in
Section 7(c)(2)) which extends following the termination of Executive
employment, commencing on the first payroll date following the date of
termination, but with the first actual payment to be made on the sixtieth (60th)
day following the date of termination, which payment shall consist of all
amounts otherwise payable to Executive pursuant to this subsection (1) between
the date of termination and the sixtieth (60th) day following the date of
termination; and


(2)    An amount equal to the average Annual Bonus earned and paid in respect of
the three years completed prior to the year of termination, provided that if
Executive has not received three Annual Bonuses or if there were no Annual
Bonuses paid with respect to any of the three years prior to the year of
termination, such average shall be calculated with respect to the lesser number
of years for which Executive received a non-zero Annual Bonus, pro-rated based
on the number of days in which Executive actively served as the Executive Vice
President, Digital Operations during such year (a “Pro-Rata Bonus”), to be paid
at such time as Annual Bonuses are normally paid in accordance with Section
4(b). Notwithstanding the foregoing, if
the Company is subject to the provisions of Section 162(m) of the Internal
Revenue Code of
1986, as amended (the “Code”), and intends that Annual Bonus payments are to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, the Pro-Rata Bonus shall be determined based on actual performance for
the year in which the termination occurs and shall be paid at the time bonuses
are paid to employees generally.


(c)    Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability prior to the end of the Term, Executive (or
Executive’s beneficiary or estate, as applicable) shall be entitled to (i) the
Accrued Benefits and (ii) upon Executive’s (or his estate’s) execution of the
Release, and the expiration of the applicable revocation period with respect to
such Release within sixty (60) days following the date of termination (or, if
later, within twenty (20) days of the date on which Executive’s executor is
first appointed and empowered to execute the Release), and provided that
Executive is in continued compliance with the Restrictive Covenants or in any
other agreement between Executive and the Company or to which Executive is a
party or any other ongoing obligation to which Executive is subject as of the
date of termination, a Pro-Rata Bonus, to be paid at such time as bonuses are
normally paid to employees generally.


(d)    Definitions. For purposes of this Agreement:


“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.



5

--------------------------------------------------------------------------------



“Cause” means (i) Executive’s continued failure to substantially perform his
duties (other than as a result of death or Disability); (ii) Executive’s
dishonesty in the performance of his duties (other than de minimis acts); (iii)
Executive’s indictment, conviction or entering of a plea of nolo contendere for
a crime constituting (x) a felony or (y) a misdemeanor involving moral
turpitude; (iv) Executive’s willful malfeasance or willful misconduct in
connection with his services to the Company (other than de
minimis acts); (v) any act or omission which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or Affiliates; or (vi) Executive’s commission of any breach of the
Restrictive Covenants; provided, however, that discharge pursuant to clauses (i)
or (vi) will not constitute discharge for “Cause” unless Executive has received
written notice from the Company stating the nature of such breach and affording
him an opportunity to correct fully the act(s) or omission(s), if such a breach
is capable of correction, described in such notice within thirty (30) days
following his receipt of such notice.


“Disability” means Executive’s receiving long-term disability benefits under the
Company’s long-term disability plan for a period of not less than three (3)
months by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or Executive’s inability
to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.


(e)    Resignation as Officer. Upon a termination of employment for any reason,
Executive shall resign each position (if any) that Executive then holds as an
officer of the Company. Executive’s execution of this Agreement shall be deemed
the grant by Executive to the officers of the Company of a limited power of
attorney to sign in Executive’s name and on Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.


7.    COVENANTS. Executive understands that the Company is continuously involved
in the development, receipt, use and refinement of information that is
proprietary, confidential or that has significant commercial value. Executive
acknowledges that such information is essential to the Company’s successful
business operations and that disclosure to third parties or other unauthorized
use may cause material harm to the Company.


(a)    Confidentiality.


(1)    For purposes of this Agreement, the term “Proprietary Information”
includes any information acquired by Executive as a consequence of, or in
connection with, Executive’s employment with the Company or his access to the
Company’s systems or communications, whether written, electronic, oral, or in
any other medium or form. Without limiting the foregoing, Proprietary
Information also includes all confidential information of and confidential
matters (whether made available before or after the date hereof) relating to the
Company’s business, the Company and its Affiliates or any third parties. The
restrictions

6

--------------------------------------------------------------------------------



contained herein shall not apply to Proprietary Information which (i) is or
becomes generally available to the public other than by unauthorized disclosure
by Executive in violation of this Agreement or other obligation of
confidentiality, (ii) which Executive can prove by documentary evidence he or
she already knew prior to his employment or retention by the Company, or (iii)
becomes available on a non-confidential basis from a third party not under an
obligation to any person to keep such information confidential.


(2)    Without prejudice to or limitation on any other confidentiality
obligation imposed by law, Executive agrees to keep secret and retain in
strictest confidence all Proprietary Information, and not to use such
information for Executive’s benefit or the benefit of others, except in
connection with the business and affairs of the Company. Executive shall not
disclose Proprietary Information to any person or use Proprietary Information in
any way except (a) as required or otherwise appropriate in the course of his
duties to the Company, (b) to assist the Company on Company matters, or (c) if
required by law or legal process.


(3)    All memoranda, notes, lists, records, property and any other products or
documents (and all copies and excerpts thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by Executive or made
available to Executive concerning the business of the Company, shall at all
times be the property of the Company and shall be delivered to the Company (i)
at any time upon its request, or (ii) upon Executive’s separation from
employment with the Company.


(b)    Intellectual Property.


(1)    Executive agrees that all “Company Materials” (defined below) shall be
deemed “work made for hire” by the Company as the “author” and owner to the
extent permitted by United States copyright law. To the extent (if any) that
some or all of the Company Materials do not constitute “work made for hire,”
Executive hereby irrevocably assigns to the Company for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
right, title and interest in and to such Company Materials (including without
limitation any
and all copyright rights, patent rights and trademark rights and goodwill
associated therewith). Executive also hereby irrevocably grants to the Company
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, a royalty-free, world-wide,
perpetual, nonexclusive license to use any Prior Materials (defined below) in
connection with use by the Company of any Company Materials incorporating such
Prior Materials. The provisions
of this paragraph will apply to all Company Materials which are or have been
conceived or developed by Executive, solely or jointly, whether or not further
development or reduction to practice may take place after the termination of
Executive’s employment or retention, by the Company. “Materials” means all
articles, reports, documents, memoranda, notes, other works of authorship, data,
databases, discoveries, designs, developments, ideas, creative works,
improvements, inventions, know-how, processes, computer programs, software,
source code, techniques and useful ideas of any description whatsoever (or
portions thereof).


(2)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or registerable under copyright,

7

--------------------------------------------------------------------------------



trademark or similar statutes, which either (i) are related to the current or
anticipated business or activities of the Company; (ii) fall within Executive’s
responsibilities while retained by or employed with the Company; or (iii) are
otherwise developed by Executive through the use of
the Company’s confidential information, equipment, software, or other facilities
or resources at time during which Executive has been a consultant, or employee
(temporary or otherwise) of the Company. “Prior Materials” means any Materials
in which Executive has any ownership or license (with the right to grant
sublicenses) rights or interest that came into existence prior to its retention
by or employment with the Company that Executive incorporates during the period
of such employment or retention in any manner into any Company Materials.


(3)    Executive further agrees that Executive will execute and deliver to the
Company any and all further documents or instruments and do any and all further
acts which the Company reasonably requests in order to perfect, confirm, defend,
police and enforce the Company’s intellectual property rights, and hereby grants
to the officers of the Company an irrevocable power of attorney, coupled with
interest, to such end.


(c)    Non-Competition.


(1)    Executive shall not, directly or indirectly, during his employment with
the Company, provide consultative services to, own, manage, operate, join,
control, be employed by, participate in, or be connected in a business venture
with, any business, individual, partner, firm, corporation, or other entity that
directly or indirectly competes with (i) the Company or (ii) any direct or
indirect parent of Springleaf, other than Fortress Investment Group LLC or any
indirect parent of Springleaf that is a private investment fund, alternative
asset company or related managed account managed by Fortress Investment Group
LLC.


(2)    Executive shall not, directly or indirectly, during the twelve (12) month
period following the notice of termination of employment by Executive or the
Company for any reason or no reason (the “Non-Compete Period”), provide
consultative services to, own, manage, operate, join, control, be employed by,
participate in, or be connected with, any business, individual, partner, firm,
corporation, or other entity that directly or indirectly competes with the
Company in the business of direct consumer non-real estate finance and credit
insurance anywhere in the United States.


(3)    Notwithstanding the foregoing, the following shall not be deemed a
violation of this Agreement: the “beneficial ownership” by Executive, either
individually or as a member of a “group” (as such terms are used in Rule 13d of
the general rules and regulations under the Securities Exchange Act of 1934) of
stock, but not more than five percent (5%) of the voting stock, of any public
company.


(d)    Non-Solicitation.


(1)    Executive shall not, directly or indirectly, during his employment with
the Company and for twenty-four (24) months following the effective date of his
termination of employment by Executive or the Company for any reason or no
reason, either (x) solicit or

8

--------------------------------------------------------------------------------



encourage to leave the employment of the Company or its Affiliates, any
employee, consultant, independent contractor or other service provider thereof
(or knowingly assist any other person in so soliciting, encouraging, enticing or
inducing), or hire any person who has left the employment of, or has ceased
providing services to, the Company or its Affiliates during the immediately
preceding one-year period without the prior written consent of the Company or
(y) disrupt, damage, impair or interfere with business of the Company by raiding
Company employees; provided, however, that in the event Executive’s employment
is terminated by the Employer without Cause, nothing in this Section 7(d)(1)
shall prohibit Executive from hiring any person who left the employment of, or
ceased providing services to, the Company or its Affiliates at any time prior to
the date of Executive’s termination of employment.


(2)    Executive shall not, directly or indirectly, during his employment with
the Company and for twenty-four (24) months following the effective date of his
termination of employment by Executive or the Company for any reason or no
reason, whether for his own account or for the account of any other person,
firm, corporation or other business organization, directly, or indirectly by
assisting others, (x) solicit or attempt to solicit any business from any of the
clients or customers, or prospective clients or customers, with whom Executive
had material contact during the last two (2) years of his employment with the
Company, for the purpose of providing services or products that are competitive
with those provided by the Company, or (y) intentionally interfere with the
relationship of the Company or any of its Affiliates, or endeavor
to entice away from the Company or any Affiliates, any clients or customers of
the Company or any of its Affiliates. As used in the previous sentence,
“material contact” means dealt with, supervised or coordinated dealings with,
did work related to, obtained confidential information concerning, or had
resultant earnings on.


(e)    Mutual Non-Disparagement.


(1)    During Executive’s employment with the Company and at all times
thereafter, Executive shall not, except to the extent required by law or legal
process, make, or cause to be made, any statement or communicate any information
(whether oral or written) that disparages or reflects negatively on the Company
or its direct and indirect parents, subsidiaries and Affiliates, or any of their
respective officers, directors, partners, shareholders, attorneys, employees and
agents.


(2)    At all times following termination of Executive’s employment with the
Company, the Company shall not make, and shall use good faith efforts to not
permit its executive officers or directors to make, any statement or communicate
any information (whether oral or written) that disparages or reflects negatively
on Executive, except to the extent required by law, legal process or applicable
securities considerations.


(f)    Enforcement. If Executive commits a breach of, or is about to commit a
breach of, any of the provisions in this Section 7, the Company shall have the
right to have such provisions specifically enforced by any court having equity
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the

9

--------------------------------------------------------------------------------



Company. In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such damages as
it can show it has sustained by reason of such breach.


(g)    Acknowledgment. The Company and Executive acknowledge that (i) the type
and periods of restrictions imposed by this Agreement are fair and reasonable
and are reasonably required in order to protect and maintain the proprietary
interests of the Company and its legitimate business interests and the goodwill
associated with its business; (ii) the time, scope, geographic area and other
provisions of this Agreement have been specifically negotiated by sophisticated
commercial parties, represented by legal counsel; and (iii) because of the
nature of the business engaged in by the Company and the fact that investors can
be and are serviced and investments can be and are made by the Company wherever
they are located, Executive acknowledges and agrees that the geographic
limitation is reasonable. If any provision of this Section 7, or any part
thereof, is held to be unenforceable by reason of it extending for too great a
period of time or over too great a geographic area or by reason of it being too
extensive in any other respect, the parties agree (x) such covenant shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographic areas as to which it may be
enforceable and/or over the maximum extent in all other respects as
to which it may be enforceable, all as determined by the court making such
determination and (y) in its reduced form, such covenant shall then be
enforceable, but such reduced form of covenant shall only apply with respect to
the operation of such covenant in the particular jurisdiction in or for which
such adjudication is made. Each of the covenants and agreements in this
Agreement are distinct and severable.


(h)    Enova Confidentiality Agreement. The Company and Executive acknowledge
that Executive is a party to the Separation Agreement, Section 11 of which
provides as follows:


“You acknowledge that, during the term of your employment, you have been privy
to confidential and proprietary information of the Company. You agree to not
disclose to any third party the trade secrets, proprietary information,
marketing strategies, business strategies, business plans, pricing data, legal
analyses, financial information, insurance information, customer lists, customer
information, creditor files, processes, policies, procedures, research, lists,
methodologies, specifications, software, software code, computer systems,
software and hardware architecture and specifications, customer information
systems, point of sale systems, management information systems, software design
and development plans and materials, intellectual property, contracts, business
records, technical expertise and know-how, and other confidential and
proprietary information and trade secrets of the Company (collectively, the
“Property”), which were provided to you by the Company and are confidential and
proprietary property of the Company. You further agree (i) that prior to the
date you executed this Agreement, you did not intentionally harm, damage or
destroy any of the Company’s Property, and (ii) not to use any Property to your
personal benefit or the benefit of any third party. You also agree to return to
the Company by your Severance Date all such Property which is tangible.
Notwithstanding the foregoing, the Property protected hereunder does not include
any data or information that has been disclosed to the public (except where such
public disclosure has been made by

10

--------------------------------------------------------------------------------



you without authorization), that has been independently developed and disclosed
by others, or that otherwise enters the public domain through lawful means. The
restrictions in this provision are in addition to, and not in lieu of, any
rights or remedies the Company may have available pursuant to the laws of the
State of Illinois to prevent the disclosure of trade secrets and proprietary
information. Your obligations under the nondisclosure provisions hereof (i) will
apply to confidential information that does not constitute trade secrets for a
period of 36 months after your Severance Date, and (ii) will apply to trade
secrets until such Property no longer constitutes trade secrets.”


Executive agrees that in connection with his employment by the Company he shall
(i) at all times comply with the terms of the foregoing confidentiality
provision and any other confidentiality provision set forth in the Separation
Agreement and (ii) promptly notify the Company if he is in material violation of
any provision contained therein. Executive acknowledges and agrees that any
material violation of any such provision shall give the Company the right to
terminate Executive’s employment for Cause pursuant to the terms of this
Agreement.


8.    ASSIGNMENT. This Agreement, and all of the terms and conditions hereof,
shall bind the Company and their successors and assigns. No transfer or
assignment of this Agreement shall release the Company from any obligation to
Executive hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject
to hypothecation by Executive, and any such attempted assignment or
hypothecation shall be null and void. The Company may assign the rights and
obligations of the Company hereunder, in whole or in part, to any of the
Company’s subsidiaries, Affiliates or parent corporations, or to
any other successor or assign in connection with the sale of all or
substantially all of the Company’s assets or stock or in connection with any
merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.


9.    SECTION 409A. The intent of the parties is that payments and benefits
under this Agreement either be exempt from or comply with Section 409A of the
Code, to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent any payments or
benefits payable under this Agreement on account of Executive’s termination of
employment constitute a deferral of compensation subject to Section 409A of the
Code, Executive shall not be considered to have terminated employment until
Executive has incurred a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h) (which shall be interpreted by (i) using “49
percent” in lieu of “20 percent” for purposes § 1.409A-1(h)(1)(ii), and (ii)
using “50 percent in lieu of “80 percent” for purposes of §1.409A-1(h)(3)). Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent any payments or benefits payable under
this Agreement on account of Executive’s termination of employment constitute a
deferral of compensation subject to Section 409A of the Code and Executive is a
“specified employee” within the meaning of Section 409A of the Code at the time
of his separation from service, any amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month

11

--------------------------------------------------------------------------------



period immediately following an Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s date
of death). To the extent required to avoid an accelerated or additional tax
under Section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in kind benefits provided to Executive) during
one year may not affect amounts reimbursable or provided in any subsequent year
and the right to reimbursement of in- kind benefits provided under this
Agreement shall not be subject to liquidation or exchange for another benefit.
The Company makes no representation that any or all of the payments described in
this Agreement will be exempt from, or comply with, Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment made in accordance with the provisions of this Agreement.


10.    GENERAL.


(a)    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one (1) business day following personal
delivery (including personal delivery by telecopy or telex), or the third (3rd)
business day after mailing by first class mail to
the recipient at the address indicated below:
To the Company or the Employer: Springleaf Finance Inc.
601 NW 2nd St. Evansville, IN 47708
Attn: Scott D. McKinlay, General Counsel
with a copy which shall not constitute notice to: Springleaf Holdings, Inc.
1700 East Putnam Avenue
Greenwich, CT 06870
Attn: Jay Levine, CEO To Executive:


At the address shown in the Company’s personnel records


or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.



12

--------------------------------------------------------------------------------



(b)    Severability. Any provision of this Agreement which is deemed by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.


(c)    Entire Agreement. This document, together with the schedules hereto and
all restrictive covenants in any and all agreements between Executive and the
Company or to which Executive is a party constitute the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and to the compensatory
arrangements between the Company and Executive and except as otherwise
explicitly set forth in this Agreement, supersedes and preempts any prior or
contemporaneous understandings, agreements, term sheets, prior drafts or
representations by or between the parties, written or oral.


(d)    Counterparts. This Agreement may be executed on separate counterparts,
any one (1) of which need not contain signatures of more than one (1) party, but
all of which taken together will constitute one and the same agreement.


(e)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.


(f)    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the laws of the State of
Indiana without giving effect to principles of conflicts of law of such state.


(g)    Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.


(h)    Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall

13

--------------------------------------------------------------------------------



operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


(i) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.


(j)    Construction. The parties acknowledge that this Agreement is the result
of arm’s- length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties
participated equally in the drafting of the same, and any rule of construction
that a document shall be construed against the drafting party shall not be
applicable to this Agreement.


(k)    Dispute Resolution. Except as necessary for the Company and its
subsidiaries, Affiliates, successors or assigns or Executive to specifically
enforce or enjoin a breach of this Agreement, the parties agree that any and all
disputes that may arise in connection with or otherwise relate to this
Agreement, or any dispute that relates in any way, in whole or in part, to
Executive’s services on behalf of the Company or any subsidiary, the termination
of such services or any other dispute by and between the parties or their
subsidiaries, Affiliates, successors or assigns, shall be submitted to binding
arbitration in accordance with the terms of the Springleaf Finance Dispute
Resolution Program, as in effect from time to time, or any successor thereto.


11.    Executive Representation and Acceptance. By signing this Agreement,
Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer and that Executive is not
restricted by any agreement or arrangement from entering
into this Agreement and performing Executive’s duties hereunder.


[Signature Page Follows]



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.




SPRINGLEAF FINANCE INC.




By:
Name:

Title:




SPRINGLEAF GENERAL SERVICES CORP.




By:
Name:

Title:




EXECUTIVE




                
Tim Ho









15

--------------------------------------------------------------------------------



Schedule 1




CURRENT ACTIVITIES






Management of two family investment entities.






[End of Schedule 1]


































































Schedule 1






--------------------------------------------------------------------------------



Schedule 2


ONE-TIME GRANT


1. Pursuant to Section 4(d) of the Agreement, on or as soon as practicable after
the Effective Date, the Company, subject to the approval of the Compensation
Committee, which approval is expected within 30 days of the date hereof, will
make a One-Time Grant to Executive of restricted stock units under the Incentive
Plan relating to 320,000* shares of the common stock of Holdings (“RSUs”), which
shall vest in accordance with the two programs described below:


a. Time Vesting Program. 22,400 of the RSUs shall vest on each of December 31,
2014, December 31, 2015 and December 31, 2016 (for a total of 67,200 RSUs),
provided that as of each such vesting date Executive is an active employee of
the Company, and has not have given notice of termination of employment nor
received notice of termination with Cause prior to, the relevant vesting date;
and


b. Performance Vesting Program. If the Compensation Committee determines that:


i.
The Company has achieved on any calendar quarter-end on or before December 31,
2016, at least $660,000,000 in Pre-Tax Earnings for the twelve-month period
preceding such quarter-end (the “100% Performance Goal”), then 252,800 of RSUs
subject to the Performance Vesting Program shall be earned, subject to the
conditions set forth in Paragraph 1(c) below, or



ii.    The Company has achieved at least $594,000,000 but less than
$660,000,000 in Pre-Tax Earnings for calendar year 2016 (the “90% Performance
Goal”), then 189,600 of RSUs subject to the Performance Vesting Program shall be
earned, subject to the conditions set forth in Paragraph 1(c) below. For the
avoidance of doubt, if the 90%
Performance Goal applies, Executive shall have no further right or interest in
the additional 63,200 RSUs that are available under the Performance Vesting
Program only if the 100% Performance Goal is achieved.


iii.    The Company has achieved at least $528,000,000 but less than
$594,000,000 in Pre-Tax Earnings for calendar year 2016 (the “80% Performance
Goal”), then 126,400 of RSUs subject to the Performance Vesting Program shall be
earned, subject to the conditions set forth in Paragraph 1(c) below. For the
avoidance of doubt, if the 80%
Performance Goal applies, Executive shall have no further right or interest in
the additional 126,400 RSUs that are available under the Performance Vesting
Program only if the 100% Performance Goal is achieved.


c. Conditions. RSUs to be granted under the Performance Vesting Program are
subject to (i) Executive’s compliance with the provisions of Paragraph 2(c)
below and with all other terms and provisions of this this Agreement, including
this Schedule 2, the Incentive Plan and the applicable award agreement and (ii)
the audited financials of Holdings confirming the achievement of the applicable
performance goal as set forth above in this Paragraph 1.




--------------------------------------------------------------------------------



d. Pre-Tax Earnings. As used in this Schedule 2, “Pre-Tax Earnings” means the
amount calculated in good faith by the Company for the applicable twelve month
period in the same manner as “Income (loss) before provision for (benefit from)
income taxes” is calculated and reported by Holdings in its publicly reported
financials for the “Consumer” and “Insurance” segments.


2. In the event that the 100% Performance Goal, the 90% Performance Goal or the
80% Performance Goals is achieved, the relevant RSUs shall vest in two equal
annual installments, as follows:


a. The first installment shall vest, (i) in the case where the 100% Performance
Goal is met, on the day following the calendar quarter in which the 100%
Performance Goal is met, provided such goal is met no later than December 31,
2016, or (ii) in the case where the 90% Performance Goal or the 80% Performance
Goal is met, on January 1, 2017, and
b. The second installment shall vest on the first anniversary of the first
vesting date. c. In order for either installment of the Performance Vesting
Program to vest, the
Executive must be an active employee at, and not have given or received notice
of
termination of employment prior to, the relevant vesting date.


3. If none of the 100% Performance Goal, the 90% Performance Goal or the 80%
Performance Goal is achieved by December 31, 2016, the portion of the RSUs
provided to Executive and/or the Executive Team that is subject to the
Performance-Vesting Program will terminate and be cancelled without any action
on the part of any party and without the payment of any consideration; provided,
however, that nothing herein shall prohibit the CEO in his sole discretion from
recommending to the Compensation Committee that it make an alternative equity
grant to Executive or the Executive Team.


4. Notwithstanding anything to the contrary in this Schedule 2, if the Company
terminates
Executive’s employment without Cause prior to the earlier of the achievement of
the
100% Performance Goal and January 1, 2017, then the RSUs subject to the
Performance Vesting Program shall be earned as provided in subparagraphs (a)
through (c) below and subject to the conditions in subparagraph (d) below:


a. With respect to any such termination occurring in 2014, 63,200 RSUs if the
Company achieves at least $433,000,000 in Pre-Tax Earnings for calendar year
2014;


b. With respect to any such termination occurring in 2015, 126,400 RSUs if the
Company achieves at least $528,000,000 in Pre-Tax Earnings for calendar year
2015;


c. With respect to any such termination occurring in 2016, (i) 126,400 RSUs if
the
Company achieves at least $528,000,000 in Pre-Tax Earnings for calendar year
2016, (ii) 189,600 RSUs if the Company achieves at least $594,000,000 in Pre-
Tax Earnings for calendar year 2016; and (iii) 252,800 RSUs if the Company
achieves at least $660,000,000 in Pre-Tax Earnings for calendar year 2016.




--------------------------------------------------------------------------------



d. Any Performance Vesting Grant earned pursuant to this Paragraph 4, will vest
50% on January 1, 2017 and 50% on January 1, 2018, provided (x) Executive is in
full compliance with all other terms and provisions of this Agreement, including
this Schedule 2, the Incentive Plan, the applicable award agreement, and the
release and separation agreement, if any, relating to Executive’s termination
without Cause, and (y) audited financials confirming that Holdings achieved the
financial results for the applicable calendar year described above in this
Paragraph
4.


5. Within 6 months after the Effective Date, and subject to the approval of the
Compensation Committee, those of Executive’s direct reports who are selected by
Executive, with the consent of the CEO (the “Executive Team”), will be eligible
to receive One-Time Grants in amounts agreed with the CEO, with a cumulative
maximum value for the Executive Team of $4,000,000 calculated as of the date of
such grant, subject to the same conditions as provided herein for any grant to
Executive, which will be set forth in individual award agreements with each
applicable member of the Executive Team. Any portion of the One-Time Grant
available for grant under this Paragraph 5 not allocated to Executive Team after
such six-month period will be granted
to Executive under the same terms and conditions and in the same proportion as
provided in Paragraph 1 above.


6. The Company and Executive agree that the provisions of this Schedule 2 will
be renegotiated in good faith by both parties in the event Executive is
materially hindered from achieving the Performance Goal as a result of strategic
or other initiatives undertaken by the Company which require the resources of
Executive and his team or the resources of other teams within the Company upon
which Executive is dependent in achieving the Performance Goal.


7. The One-Time Grant is adopted under and in accordance with the terms and
conditions of the Incentive Plan, and each payment made under the terms of the
One-Time Grant is intended to qualify as an “Equity Award” that is payable upon
the achievement of a “Performance Goal” for purposes of such plan.








* $8,000,000 divided by approximate stock price of $25 per share. To be trued up
with actual price on Effective Date.


[End of Schedule 2]




